Citation Nr: 1339474	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  09-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for flexion contracture deformity of the right hand 5th (little) digit.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in April 2010.  A transcript of the hearing is of record.  At this hearing the Veteran withdrew his claims of service connection for peripheral neuropathy of the bilateral upper and lower extremities, chronic obstructive pulmonary disease (COPD), benign prostatic hypertrophy, and skin cancer.  Thus, those claims are no longer before the Board.  See 38 C.F.R. § 20.204. 

In May 2010 the Board reopened the Veteran's claim of service connection for residuals of right wrist surgery, to include a scar and ganglion cyst, and remanded the claims of service connection for residuals of right wrist surgery and for a flexion contracture deformity of the right hand 5th (little) digit for additional development. 

In November 2010, the Board granted service connection for a scar of the right forearm, denied service connection for residuals of right wrist surgery, and remanded the issue of service connection for a flexion contracture deformity of the right hand 5th (little) digit to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a flexion contracture deformity of the right hand 5th (little) digit.  He asserts that the condition of his right little finger is a result of right forearm surgery during service and/or right wrist surgery after service.  

The Veteran has a service-connected scar of the right forearm as a residual of surgery during service in November 1968 associated with an abscess and cellulitis of the distal right forearm.  At his April 2010 hearing, he testified that his right little finger began to hurt after the right forearm surgery during service, that he was unable to complete the carpenter's apprenticeship program he started immediately after separation due to poor grip of the hammer caused by the right little finger, and that the right little finger began to bend more after the surgery for a right wrist ganglion cyst in 1982.  

Service connection is not in effect for the right wrist ganglion cyst surgery, and the December 2010 VA addendum notes the right little finger condition is not related to the service-connected right forearm scar.  The most likely etiology for the flexion contracture deformity of the right hand 5th (little) digit was noted to be chronic tenosynovitis due to anatomic developmental abnormality coupled with overuse.  

Upon further review, however, a service treatment record dated "25 April" (probably in the year 1969) reflects the Veteran was medivac'd from the "bush" during service in Vietnam with a laceration on the base of the "pinky" finger of the right hand.  The laceration was noted to be infected at the volar metacarpal phalangeal joint of the "4th" digit of the right hand.  After the laceration was treated, a splint was applied.  An opinion has not been provided as to whether the flexion contracture deformity of the right hand 5th (little) digit is related to the right little finger laceration during service.  Thus, the Veteran must be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA finger examination by an appropriate medical professional, other than the VA examiner who conducted the June 2010 examination and provided the December 2010 addendum to the June 2010 opinion.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the flexion contracture deformity of the right hand 5th (little) digit had its onset during, or is related to service, to include the laceration at the volar metacarpal phalangeal joint of the pinky finger of the right hand and the right forearm surgery with a residual service-connected right forearm scar.  The examiner must accept as fact and discuss the Veteran's painful little finger following the 1968 incision to remove an abscess on the right forearm and must address the laceration to the volar metacarpal phalangeal joint of the right little finger.  If the examiner finds that the Veteran's flexion contracture deformity is not related to service, the examiner is to provide an opinion as to the most likely etiology.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


